After the fuller light of two rehearings, accompanied each time by an individual rereading of the entire statement of facts, were this member now again privileged to write an opinion for the court in this cause, it would be but a reiteration of that so delivered upon original submission; each and all of the findings from the facts there expressed are here emphatically repeated by him as reflecting the actual state of the record, in contradistinction to those arrived at by the CHIEF JUSTICE in his opinion on the appellees' motion for a rehearing; since the apparently three-way division on the case as a whole has finally ensued in this tribunal, it may be fortunate for the litigants that the one presently material point of difference — whether the evidence raises the issue of discovered peril — is purely a question of law, of which the Supreme Court will have jurisdiction; I insist that it does, agreeably to the conclusions of the first majority opinion of this court, but, in view of the very full restatement of the evidence in appellant's motion for rehearing that becomes a part of the record, which, it seems to me, makes that deduction an inescapable one, a further collation of it is forborne; that motion, in my opinion, should have been granted; an earnest protest against its having been refused is respectfully entered.